Title: For the National Gazette, 19 November 1791
From: Madison, James
To: 


Philadelphia, Nov. 19, 1791.
Population and Emigration.
Both in the vegetable and animal kingdoms, every species derives from nature, a reproductive faculty beyond the demand for merely keeping up its stock: the seed of a single plant is sufficient to multiply it one hundred or a thousand fold. The animal offspring is never limited to the number of its parents.
   
   The multiplying power in some instances, animal as well as vegetable, is astonishing. An annual plant of two seeds produces in 20 years, 1,048,576; and there are plants which bear more than 40,000 seeds. The roe of a Codfish is said to contain a million of eggs; mites will multiply to a thousand in a day; and there are viviparous flies which produce 2000 at once. See Stillingfleet and Bradley’s philosophical account of nature.


This ordinance of nature is calculated, in both instances, for a double purpose. In both, it ensures the life of the species, which, if the generative principle had not a multiplying energy, would be reduced in number by every premature destruction of individuals, and by degrees would be extinguished altogether. In the vegetable species, the surplus answers, moreover, the essential purpose of sustaining the herbivorous tribes of animals; as in the animal, the surplus serves the like purpose of sustenance to the carnivorous tribes. A crop of wheat may be reproduced by one tenth of itself. The remaining nine tenths can be spared for the animals which feed on it. A flock of sheep may be continued by a certain proportion of its annual increase. The residue is the bounty of nature to the animals which prey on that species.
Man who preys both on the vegetable and animal species, is himself a prey to neither. He too possesses the reproductive principle far beyond the degree requisite for the bare continuance of his species. What becomes of the surplus of human life to which this principle is competent?
It is either, 1st. destroyed by infanticide, as among the Chinese and Lacedemonians; or 2d. it is stifled or starved, as among other nations whose population is commensurate to its food; or 3d. it is consumed by wars and endemic diseases; or 4th. it overflows, by emigration, to places where a surplus of food is attainable.
What may be the greatest ratio of increase of which the human species is susceptible, is a problem difficult to be solved; as well because precise experiments have never been made, as because the result would vary with the circumstances distinguishing different situations. It has been computed that under the most favorable circumstances possible, a given number would double itself in ten years. What has actually happened in this country is a proof, that nature would require for the purpose, a less period than twenty years. We shall be safe in averaging the surplus at five per cent.
   
   Emigrants from Europe, enjoying freedom in a climate similar to their own, increase at the rate of five per cent a year. Among Africans suffering or (in the language of some) enjoying slavery in a climate similar to their own, human life has been consumed in an equal ratio. Under all the mitigations latterly applied in the British West-Indies, it is admitted that an annual decrease of one per cent. has taken place. What a comment on the African trade!


According to this computation, Great Britain and Ireland, which contain about ten millions of people, are capable of producing annually for emigration, no less than five hundred thousand; France, whose population amounts to twenty five millions, no less than one million two hundred and fifty thousand; and all Europe, stating its numbers at one hundred and fifty millions, no less than seven and a half millions.
It is not meant that such a surplus could, under any revolution of circumstances, suddenly take place: yet no reason occurs why an annual supply of human, as well as other animal life, to any amount not exceeding the multiplying faculty, would not be produced in one country, by a regular and commensurate demand of another. Nor is it meant that if such a redundancy of population were to happen in any particular country, an influx of it beyond a certain degree ought to be desired by any other, though within that degree, it ought to be invited by a country greatly deficient in its population. The calculation may serve, nevertheless, by placing an important principle in a striking view, to prepare the way for the following positions and remarks.
First. Every country, whose population is full, may annually spare a portion of its inhabitants, like a hive of bees its swarm, without any diminution of its number: nay, a certain portion must, necessarily, be either spared, or destroyed, or kept out of existence.
   
   The most remarkable instances of the swarms of people that have been spared without diminishing the parent stock, are the colonies and colonies of colonies among the antient Greeks. Miletum, which was itself a colony, is reported by Pliny, to have established no less than eighty colonies, on the Hellespont, the Propontis, and the Euxine. Other facts of a like kind are to be found in the Greek historians.


Secondly. It follows, moreover, from this multiplying faculty of human nature, that in a nation, sparing or losing more than its proper surplus, the level must soon be restored by the internal resources of life.
Thirdly. Emigrations may even augment the population of the country permitting them. The commercial nations of Europe, parting with emigrants, to America, are examples. The articles of consumption demanded from the former, have created employment for an additional number of manufacturers. The produce remitted from the latter, in the form of raw materials, has had the same effect—whilst the imports and exports of every kind, have multiplied European merchants and mariners. Where the settlers have doubled every twenty or twenty-five years, as in the United States, the encrease of products and consumption in the new country, and consequently of employment and people in the old, has had a corresponding rapidity.
Of the people of the United States, nearly three millions are of British descent.
   
   Irish is meant to be included.

 The British population has notwithstanding increased within the period of our establishment. It was the opinion of the famous Sir Josiah Child, that every man in the British colonies found employment, and of course, subsistence, for four persons at home. According to this estimate, as more than half a million of the adult males in the United States equally contribute employment at this time to British subjects, there must at this time be more than two millions of British subjects subsisting on the fruits of British emigrations. This result, however, seems to be beyond the real proportion. Let us attempt a less vague calculation.
The value of British imports into the United States including British freight, may be stated at about fifteen millions of dollars, Deduct two millions for foreign articles coming through British hands; there remain thirteen millions. About half our exports, valued at ten millions of dollars, are remitted to that nation. From the nature of the articles, the freight cannot be less than three millions of dollars; of which about one fifth
   
   This is stated as the fact is, not as it ought to be. The United States are reasonably entitled to half the freight, if, under regulations perfectly reciprocal in every channel of navigation, they could acquire that share. According to Lord Sheffield, indeed, the United States are well off, compared with other nations; the tonnage employed in the trade with the whole of them, previous to the American Revolution, having belonged to British subjects, in the proportion of more than eleven twelfths. In the year 1660, other nations owned about ¼; in 1700 less than 1/6; In 1725 1/19; in 1750 1/12; in 1774, less than that proportion. What the proportion is now, is not known. If such has been the operation of the British navigation law on other nations, it is our duty, with enquiring into their acquiescence in its monopolizing tendency, to defend ourselves against it, by all the fair and prudent means in our power.

 being the share of the United States, there is to be added to the former remainder; two millions four hundred thousand. The profit accruing from the articles as materials or auxiliaries for manufactures, is probably at least fifty per cent, or five millions of dollars.
   
   This is admitted to be a very vague estimate. The proportion of our exports which are either necessaries of life, or have some profitable connection with manufactures, might be pretty easily computed. The actual profit drawn from that proportion is a more difficult task; but if tolerably ascertained and compared with the proportion of such of our imports as are not for mere consumption, would present one very interesting view of the commerce of the United States.

 The three sums make twenty millions four hundred thousand dollars; call them in round numbers twenty millions. The expence of supporting a labouring family in Great-Britain, as computed by Sir John Sinclair, on six families containing thirty-four persons, averages £:4:12:10½ sterling, or about twenty dollars a head. As his families were of the poorer class, and the subsistence a bare competency, let twenty-five per cent. be added, making the expence about twenty five dollars a head, dividing twenty millions by this sum, we have eight hundred thousand for the number of British persons whose subsistence may be traced to emigration for its source: or allowing eight shillings sterling a week, for the support of a working man, we have two hundred sixteen thousand three hundred forty-five of that class, for the number derived from the same source.
This lesson of fact, which merits the notice, of every commercial nation, may be enforced by a more general view of the subject.
The present imports of the United States, adding to the first cost, &c. one half the freight as the reasonable share of foreign nations, may be stated at twenty-five millions of dollars. Deducting five millions on account of East-India articles, there remain in favour of Europe, twenty millions of dollars. The foreign labour incorporated with such part of our exports as are subjects or ingredients for manufactures, together with half the export freight, is probably not of less value than fifteen millions of dollars. The two sums together make thirty-five millions of dollars, capable of supporting two hundred thirty-three thousand three hundred thirty-three families of six persons in each: or three hundred seventy-eight thousand six hundred and five men, living on eight shillings sterling a week.
The share of this benefit, which each nation is to enjoy, will be determined by many circumstances. One that must have a certain and material influence, will be, the taste excited here for their respective products and fabrics. This influence has been felt in all its force by the commerce of Great-Britain, as the advantage originated in the emigrations from that country to this; among the means of retaining it, will not be numbered a restraint on emigrations. Other nations, who have to acquire their share in our commerce, are still more interested in aiding their other efforts, by permitting, and even promoting emigrations to this country, as fast as it may be disposed to welcome them. The space left by every ten or twenty thousand emigrants will be speedily filled by a surplus of life that would otherwise be lost. The twenty thousand in their new country, calling for the manufactures and productions required by their habits, will employ and sustain ten thousand persons in their former country, as a clear addition to its stock. In twenty or twenty-five years, the number, so employed and added, will be twenty thousand. And in the mean time, example and information will be diffusing the same taste among other inhabitants here, and proportionally extending employment and population there.
Fourthly. Freedom of emigration is due to the general interests of humanity. The course of emigrations being always, from places where living is more difficult, to places where it is less difficult, the happiness of the emigrant is promoted by the change: and as a more numerous progeny is another effect of the same cause, human life is at once made a greater blessing, and more individuals are created to partake of it.
The annual expence of supporting the poor in England amounts to more than one million and a half sterling.
   
   From Easter 1775 to Easter 1776, was expended the sum of £.1,556,804:6–3 sterling. See Anderson vol. 5. p. 275. This well informed writer conjectures the annual expence to be near £.2,000,000 sterling. It is to be regretted that the number and expence of the poor in the United States cannot be contrasted with such statements. The subject well merits research, and would produce the truest eulogium on our country.

 The number of persons, subsisting themselves not more than six months in the year, is computed at one million two hundred sixty eight thousand, and the number of beggars at forty eight thousand. In France, it has been computed that seven millions of men women and children live one with another, on twenty-five livres, which is less than five dollars a year. Every benevolent reader will make his own reflections.
Fifthly. It may not be superfluous to add, that freedom of emigration is favorable to morals. A great proportion of the vices which distinguish crouded from thin settlements, are known to have their rise in the facility of illicit intercourse between the sexes, on one hand, and the difficulty of maintaining a family, on the other. Provide an outlet for the surplus of population, and marriages will be increased in proportion. Every four or five emigrants will be the fruit of a legitimate union which would not otherwise have taken place.
Sixthly. The remarks which have been made, though in many respects little applicable to the internal situation of the United States, may be of use as far as they tend to prevent mistaken and narrow ideas on an important subject. Our country being populated in different degrees in different parts of it, removals from the more compact to the more spare or vacant districts are continually going forward—The object of these removals is evidently to exchange a less easy for a more easy subsistence. The effect of them must therefore be to quicken the aggregate population of our country. Considering the progress made in some situations towards their natural complement of inhabitants, and the fertility of others, which have made little or no progress, the probable difference in their respective rates of increase is not less than as three in the former to five in the latter. Instead of lamenting then a loss of three human beings to Connecticut, Rhode-Island, or New-Jersey, the Philanthropist, will rejoice that five will be gained to New-York, Vermont or Kentucky; and the patriot will be not less pleased that two will be added to the citizens of the United States.
